DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the fitting”. There is lack of antecedent basis for the fitting. It is unclear if Claim 9 was intending to introduce a fitting or depend from a claim that introduces a fitting (e.g. Claim 10). For purposes of examination, “the fitting” has been construed as “a fitting.” 



Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
Claim 5 recites “the automatic cleaning system flushes the suction hose” and might more accurately recite “the automatic cleaning system is configured to flush the suction hose” to clarify the functional language.
Claim 8 recites “the cleaning system flushes the suction hose” and might more accurately recite “the cleaning system is configured to flush the suction hose” to clarify the functional language.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 9, 11, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent No. 6,453,507 B1), and in view of Smith (U.S. Patent No. 3,128,051 A)

Referring to Claim 1: Gilbert teaches an apparatus (1, 4, 23, 25 Figs. 1 and 2) for removing particles from a vessel, the apparatus comprising: a vacuum storage container (4 Fig. 1);
a suction hose (23 and 25 Fig. 1) extending (shown in Fig. 1) from the vacuum storage container (4 Fig. 1); the vacuum storage container (4 Fig. 1) comprising: a material receiving section (17 Fig. 1) for receiving the particles (Column 3, lines 52-53) from the suction hose (23 and 25 Fig. 1);

It is noted that Gilbert’s device is meant to work as a plumbing aid for clearing clogged drains (Column 2, lines 21-24), but is silent on a grinding pump positioned in the material receiving section for specifically pulverizing the large particles received in the material receiving section; and
a disposal line extending from the grinding pump through the vacuum storage container to remove the pulverized material from the grinding pump and the vacuum storage container.

Smith (U.S. Patent No. 3,128,051 A), in an analogous invention, also teaches a vacuum storage container (shown in Figs. 1 and 2) and a suction hose (Column 1, lines 42-48) comprising a grinding pump (located at the bottom of the container with impellers 70 Fig. 2; Column 1, lines 62-65) positioned in the similar configuration material receiving section (interior section of A Fig. 1) for specifically pulverizing the large particles (Column 5, lines 1-6) received in the similar configuration material receiving section (interior section of A Fig. 1); and a disposal line (17 Figs. 1-3) extending (Column 4, lines 55-59) from the grinding pump (Column 2, lines 38-42) through (shown in Fig. 1) the similar configuration vacuum storage container (A Fig. 1) to remove the pulverized material (Column 5, lines 1-6; Column 4, lines 55-59) from the grinding pump and the similar configuration vacuum storage container (A Fig. 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gilbert with the grinding pump and disposal line of Smith for the purpose of preventing solid or fibrous foreign matter from clogging or stopping the system and rendering it ineffective (Column 1, lines 22-27 of Smith).

Referring to Claim 2: Gilbert as modified teaches the apparatus of claim 1, and further teaches wherein a suction wand (27 Fig. 1 of Gilbert) is provided at an end (Column 3, lines 39-41 of Gilbert) of the suction hose (23 and 25 Fig. 1 of Gilbert).

Referring to Claim 5: Gilbert as modified teaches the apparatus of claim 1, and further teaches wherein an automatic cleaning system (Column 1, lines 54-61; Column 2, lines 2-9 of Gilbert) is provided, the automatic cleaning system flushes (Column 2, lines 2-9; Column 4, lines 20-22 of Gilbert) the suction hose and the vacuum storage container, including the material receiving section, the grinding pump and the disposal line.

Referring to Claim 8: Gilbert teaches an apparatus (1, 4, 23, 25 Figs. 1 and 2) for removing large particles from a vessel, the apparatus comprising: a vacuum storage container (4 Fig. 1) having a material receiving section (17 Fig. 1), and a disposal line (15 Fig. 1);
a suction hose (23 and 25 Fig. 1) extending (shown in Fig. 1) from the vacuum storage container (4 Fig. 1); and a cleaning system (Column 1, lines 54-61; Column 2, lines 2-9), the cleaning system flushes the suction hose and the vacuum storage container as desired.

It is noted that Gilbert’s device is meant to work as a plumbing aid for clearing clogged drains, but is silent on the apparatus specifically removing large particles from a vessel and comprising a grinding pump.
	Smith (U.S. Patent No. 3,128,051 A), in an analogous invention, teaches a similar configuration vacuum storage container and a similar configuration suction hose (Column 1, lines 42-48) comprising a grinding pump (Column 2, lines 38-42) positioned in the similar configuration material receiving section (interior section of A Fig. 1) for specifically pulverizing the large particles (Column 5, lines 1-6) received in the similar configuration material receiving section (interior section of A Fig. 1); and a disposal line (17 Figs. 1-3) extending (Column 4, lines 55-59) from the grinding pump (Column 2, lines 38-42) through (shown in Fig. 1) the similar configuration vacuum storage container (A Fig. 1) to remove the pulverized material (Column 5, lines 1-6; Column 4, lines 55-59) from the grinding pump and the similar configuration vacuum storage container (A Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gilbert with the grinding pump and disposal line for removing large particles of Smith for the purpose of preventing solid or fibrous foreign matter from clogging or stopping the system and rendering it ineffective (Column 1, lines 22-27 of Smith)

Referring to Claim 9: Gilbert as modified teaches the apparatus of claim 8, and further teaches wherein the fitting (26 Fig. 1 of Gilbert) is positioned proximate an end (shown in Fig. 1 of Gilbert) of the suction hose (23 and 25 Fig. 1 of Gilbert) which is removed from the vacuum storage container (4 Fig. 1 of Gilbert).

Referring to Claim 11: Gilbert as modified teaches the apparatus of claim 8, and further teaches wherein a suction wand (27 Fig. 1 of Gilbert) is provided at an end (Column 3, lines 39-41 of Gilbert) of the suction hose (23 and 25 Fig. 1 of Gilbert, interpreting end as the end portion) which is removed from the vacuum storage container (4 Fig. 1 of Gilbert).

Referring to Claim 14: Gilbert teaches a method for removing (Column 1, lines 51-54) particles from a vessel, the method comprising:
vacuuming the particles (Column 3, lines 52-53) into a vacuum storage container (4 Fig. 1).
It is noted that Gilbert’s device is meant to work as a plumbing aid for clearing clogged drains, but is silent on pulverizing the particles in a grinding pump in the vacuum storage container; discharging the pulverized particles though a disposal line extending from the grinding pump through the vacuum storage container.

Smith (U.S. Patent No. 3,128,051 A), in an analogous invention, teaches a similar configuration vacuum storage container and a similar configuration suction hose (Column 1, lines 42-48) comprising a grinding pump (Column 2, lines 38-42) positioned in the similar configuration material receiving section (interior section of A Fig. 1) for specifically pulverizing the large particles (Column 5, lines 1-6) received in the similar configuration material receiving section (interior section of A Fig. 1); and a disposal line (17 Figs. 1-3) extending (Column 4, lines 55-59) from the grinding pump (Column 2, lines 38-42) through (shown in Fig. 1) the similar configuration vacuum storage container (A Fig. 1) to remove the pulverized material (Column 5, lines 1-6; Column 4, lines 55-59) from the grinding pump and the similar configuration vacuum storage container (A Fig. 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gilbert with the grinding pump positioned in the material receiving section for pulverizing the large particles and disposal line and disposal line of Smith for the purpose of preventing solid or fibrous foreign matter from clogging or stopping the system and rendering it ineffective (Column 1, lines 22-27 of Smith)

Referring to Claim 17: Gilbert as modified teaches the method of claim 14, and further teaches wherein a suction hose (23 and 25 Fig. 1 of Gilbert) extends from the vacuum storage container (4 Fig. 1 of Gilbert), a suction wand (27 Fig. 1 of Gilbert) is provided at an end (Column 3, lines 39-41 of Gilbert) of the suction hose which is removed from the vacuum storage container (4 Fig. 1 of Gilbert).

Referring to Claim 18: Gilbert as modified teaches the method of claim 17, and further teaches it comprising: Flushing (Column 1, lines 54-61; Column 2, lines 2-9 of Gilbert) the suction hose, the vacuum storage container, the grinding pump and the disposal line to clear (Column 4, lines 20-22 of Gilbert) any material restrictions.

Claims 3, 4, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent No. 6,453,507 B1), in view of Smith (U.S. Patent No. 3,128,051 A) as applied to Claims 1, 8, and 14 above, and in further view of Ward et al. (U.S. Pub. No. 2019/0353156 A1 now U.S. Patent No. 11,187,223 B2)

Referring to Claim 3: Gilbert as modified teaches the apparatus of claim 1, and further teaches wherein a vessel float (13 Fig. 1 of Gilbert) is provided in the material receiving section (17 Fig. 1 of Gilbert), the vessel float (13 Fig. 1 of Gilbert) communicates with the system but is silent on the vessel float communicating with the grinding pump to turn the grinding pump on and off.
Ward et al. (U.S. Pub. No. 2019/0353156 A1 now U.S. Patent No. 11,187,223 B2) in an analogous invention, teaches a similar configuration grinder for pulverizing large debris in a collected fluid, (434 Fig. 4; Paragraph 0177) configured to a communicate (Paragraph 0177) with a similar configuration float switch (438 Fig. 4; Paragraph 0177).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gilbert with the communication means between the grinder and the float switch of Ward et al. for the purpose of purging the contents of the material receiving section in a timely manner to avoid water damaging the other components of the system (Paragraph 0177 of Ward et al.)

Referring to Claim 4: Gilbert as modified teaches the apparatus of claim 1, but is silent specifically on a check valve is provided in the disposal line to eliminate back flush into the grinding pump and the vacuum storage container.
Ward et al. (U.S. Pub. No. 2019/0353156 A1 now U.S. Patent No. 11,187,223 B2), in an analogous invention for removing large debris from collected fluid, teaches a check valve (4322 Fig. 48; Paragraph 0444) on a similar configuration disposal line (4320 Fig. 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gilbert with the check valve of Ward et al. on the disposal line for the purpose of having a one-way valve which ensures the fluid only travels in only the outward flow direction and in the event the system is operating in a flooded environment or when the disposal line is coupled with another storage tank.  

Referring to Claim 12: Gilbert as modified teaches the apparatus of claim 8, and further teaches wherein a vessel float (13 Fig. 1 of Gilbert) is provided in the material receiving section (17 Fig. 1 of Gilbert), the vessel float (13 Fig. 1 of Gilbert) communicates with the system but is silent on the vessel float communicating with the grinding pump to turn the grinding pump on and off.
Ward et al. (U.S. Pub. No. 2019/0353156 A1 now U.S. Patent No. 11,187,223 B2) in an analogous invention, teaches a similar configuration grinder (434 Fig. 4; Paragraph 0177) configured to a communicate (Paragraph 0177) with a similar configuration float switch (438 Fig. 4; Paragraph 0177).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gilbert with the communication means between the grinder and the float switch of Ward et al. for the purpose of purging the contents of the material receiving section to avoid water damaging the other components of the system (Paragraph 0177 of Ward et al.)

Referring to Claim 13: Gilbert as modified teaches the apparatus of claim 8, but is silent specifically on a check valve is provided in the disposal line to eliminate back flush into the grinding pump and the vacuum storage container.
Ward et al. (U.S. Pub. No. 2019/0353156 A1 now U.S. Patent No. 11,187,223 B2), in an analogous invention, teaches a check valve (4322 Fig. 48; Paragraph 0444) on a similar configuration disposal line (4320 Fig. 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gilbert with the check valve of Ward et al. on the disposal line for the purpose of preventing exiting dirty liquid being reintroduced in the system thus ensuring the fluid only travels in only the outward flow direction and in the event the system is operating in a flooded environment or when the disposal line is coupled with another storage tank.  

Referring to Claim 15: Gilbert as modified teaches the method of claim 14, and further teaches the method comprising: controlling the operation (Column 3, lines 23-27 of Gilbert) with a vessel float (13 Fig. 1 of Gilbert), but is silent on the vessel float communicates specifically with the grinding pump to turn the grinding pump on and off.
Ward et al. (U.S. Pub. No. 2019/0353156 A1 now U.S. Patent No. 11,187,223 B2) in an analogous invention, teaches a similar configuration grinder (434 Fig. 4; Paragraph 0177) configured to a communicate (Paragraph 0177) with a similar configuration float switch (438 Fig. 4; Paragraph 0177).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gilbert with the communication means between the grinder and the float switch of Ward et al. for the purpose of communicating with the grinding pump to avoid water damaging the other components of the system thus improving the overall efficiency of the system (Paragraph 0177 of Ward et al.).

Referring to Claim 16: Gilbert as modified teaches the method of claim 14, but is silent on preventing back flush of liquid into the grinding pump with a check valve.
Ward et al. (U.S. Pub. No. 2019/0353156 A1 now U.S. Patent No. 11,187,223 B2), in an analogous invention, teaches a check valve (4322 Fig. 48; Paragraph 0444) on a similar configuration disposal line (4320 Fig. 48) preventing back flush of liquid (Paragraph 0444) into the grinding pump with a check valve (4322 Fig. 48; Paragraph 0444).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gilbert with the check valve of Ward et al. on the disposal line for the purpose of preventing exiting liquid being reintroduced in the system thus ensuring the dirty fluid only travels in only the outward flow direction and in the event the system is operating in a flooded environment or when the disposal line is coupled with another storage tank.  

Allowable Subject Matter
Claims 6, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7 and 20 are allowed based on their dependency to Claims 6 and 19 respectively.
The following is a statement of reasons for the indication of allowable subject matter:  

Referring to Claim 6: Gilbert as modified teaches the apparatus as recited in claim 5, and further teaches wherein the automatic cleaning system (Column 2, lines 2-9; Column 4, lines 20-22 of Gilbert) has a fitting (26 Fig. 1 of Gilbert), but is silent on the fitting comprising: 
a first end portion, a second end portion and a perforated portion extending between the first end portion and the second end portion; the perforated portion having an inner side wall and outer wall spaced from the inner side wall, a fluid receiving cavity extending between the inner side wall and the outer wall, the inner side wall defining a material flow passageway; openings provided in the inner side wall of the perforated portion, the openings having ends which open into the fluid receiving cavity; a port extending through the outer wall and into the fluid receiving cavity; a fluid delivery mechanism for delivering pressurized fluid to the port; wherein the fluid enters the port and flows through the fluid receiving cavity and through the openings into the material flow passageway to clear any material restrictions.
The most relevant prior art with respect a fitting is Royale et al (U.S. Patent No. 10,588,476 B2). 
a fitting (62 Figs. 2 and 3), the fitting comprising: a first end portion (FE Fig. 3-A inserted below), a second end portion (SE Fig. 3-A inserted below) and a perforated portion (P Fig. 3-A inserted below) extending between (shown in Fig. 3-A inserted below) the first end portion (FE Fig. 3-A inserted below) and the second end portion (SE Fig. 3-A inserted below);
the perforated portion (P Fig. 3-A inserted below) having an inner side wall (ISW Fig. 3-A inserted below) and outer wall (OSW Fig. 3-A inserted below) spaced (shown in Fig. 3-A inserted below) from the inner side wall (ISW Fig. 3-A inserted below), a fluid receiving cavity (FRC Fig. 3-A inserted below) extending between (shown in Fig. 3-A inserted below) the inner side wall (ISW Fig. 3-A inserted below) and the outer wall (OSW Fig. 3-A inserted below), a fluid delivery mechanism (Column 7, lines 39-44) for delivering pressurized fluid to the port;
wherein the fluid enters the port and flows through the fluid receiving cavity and through the openings into the material flow passageway to clear any material restrictions.

However Royale et al. alone or in combination does not teach, suggest or make obvious that the inner side wall defines a material flow passageway; openings provided in the inner side wall of the perforated portion, the openings having ends which open into the fluid receiving cavity; and a port extending through the outer wall and into the fluid receiving cavity, as required by the claim.
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Claim 7 is indicated as allowable based on their dependency to Claim 6. Claims 10 and 19 are indicated are indicated as allowable for similar reasons as Claim 6. Claim 20 is indicated are indicated as allowable based on their dependency to Claim 19.


    PNG
    media_image1.png
    527
    893
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Theising (U.S. Pub. No. 2014/0130327 A1), a vacuum with mulcher.
Grave (U.S. Patent No. 4,488,330 A), a hose fitting.
Berfield (U.S. Patent No. 5,555,597 A), a suction device with cleaning hose running along the suction conduit.
Perkins (U.S. Patent No. 4,153,968 A), a suction machine with fluid dispenser and float sensor.
Sodergard (U.S. Patent No. 5,011,370 A), a pump with a shredding capabilities. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER SOTO/Examiner, Art Unit 3723


/BRIAN D KELLER/Primary Examiner, Art Unit 3723